Jfourtf) Court of
                                           Antonio,

                                           June 14,2013


                  No. 04-12-00155-CR, 04-12-00156-CRand 04-12-00157-CR


                                    Glen Edward FARMER,
                                           Appellant


                                                v.



                                        The STATE of Texas,
                                             Appellee


                  From the 144th Judicial District Court, Bexar County, Texas
              Trial Court No. 2011CR9601 A, 2011CR9602A, and 2011CR9603A
                        The Honorable Angus McGinty, Judge Presiding



                                          ORDER


       The Appellant's motion to file an Amended Brief is GRANTED.




                                                     Rebeca C. Martinez, Justjce


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
                                                                                   sai
court on this 14th day of June, 2013.




                                                     Kei
                                                     Clerk of Court